                                                                          cLEe s OFFICE U.S. DIST.COURT
                                                                                AT ROANOKE,VA
                                                                                     FILED
                                                                                 AF2 2j 2219
                       IN THE UNITED STATES DISTRICT COURT
                      FO R TH E W ESTERN DISTRICT OF V IRG IN IA              JU A ' U - ,CLERK
                                                                             BY:          .
                            CHARLOU ESVILLE DIVISION                                   CLER


PATRICIA GEM LD and           )
TARSHA GERALD ,               )                  CivilAction N o.3:19CV 00022
                              )
    Plaintiffs,               )                  M EM O RA NDIJM OPINIO N
                              )
                              )                  By:Hon.Glen E.Conrad
                              )                  SeniorUnited StatesD istrictJudge
COMMONWEALTH 0FVIRGINIA,etal.,)
                              )
    Defendants.               )

       PatriciaGerald(sspatricia'')andherdaughter,TarshaGerald(ççTarsha''),proceedingpro.
                                                                                        K,
com m enced this action by Gling a form com plaintagainstthe Com m onw ea1th ofV irginia;two

oftscers with the Albem arle County Police Departm ent,R.Scopellitiand S.M iller;Albem arle

County Deputy Com m onwealth's A ttorney Darby Low e;and A lbem arle County Circuit Court

Judge CherylH iggins. The plaintiffs have notpaid the Gling fee butw illbe granted leave to

proceed Lq forma pauperisforpurposesofini
        .                               tialreview oftheircomplaint. Forthefollowing
reasons,thecourtconcludesthatthecase m ustbedism issed forfailureto state aclaim ,pursuantto

28U.S.C.j1915(e)(2)(B)(ii).
                                       Backeround

       The follow ing facts are taken from the complaint and public records of state court

proceedingsrelatedtothe'case. SeePhilipsv.PittCty.Mem.Hosp.,572F.3d176,180(4thCir.
2009)(noting thatcourtsççmayproperlytakejudicialnoticeofmattersofpublicrecord''when
reviewingacomplaipt).
       On M ay 26, 2013, Patricia and Tarsha were involved in a two-vehicle accident in
                                                                     l

Albem arle County. Theplaintiffs'vehicle rear-ended a vehicle operated by PaulW elch. Tarsha
claim ed to own the plaintiffs' vehicle and gave W elch her information. The plaintiffs then

returned to theirvehicleand drove aw ay.

       OfflcerScopellitisubsequently responded to the scene ofthe accidentand spoketo W elch.

Scopellitirelayed the information provided by W elch to a dispatcher. Officer M iller heard the

dispatch and located the plaintiffs'vehicle in the parking 1otof an apartm entcom plex. M iller

spoke to the plaintiffs and checked the status oftheirdrivers'licenses. M iller then relayed the

inform ation he obtained to Scopelliti.

       Scopellitiobtained w arrants of arrest againstPatricia and Tarsha for operating a motor

vehiclewhileon a suspended license,third orsubsequentoffense,in violation ofVirginia Code

j 46.2-301. Patriciaand Tarsha weretried togetherby theAlbemarle County GeneralDistrict
CourtonOctober8,2013. TheCommonwealth'sevidenceindicatedthatPatriciawasdrivingthe

plaintiffs'vehicle atthe time ofthe accidentand thatTarsha drove the vehicle away from the

scene. ln defense ofthe charges,Patricia :nd Tarsha both denied driving when they testiGed on

direct'
      exam ination. The gelieraldistrictcourtdiscredited theirtestim ony and found them guilty

ofthe offensesw ith w hich they were charged. Patricia and Tarsha appealed theirconvictionsto

the A lbem arle County Circuit Court. At som e point thereafter, they w ere both indicted for

perjurybasedoptheirtestimopybeforethegeneraldistrictcourt.
       PatriciaandTarshaweretriedtogetherby thecircuitcourtonthechargesofperjury and
drivingw hile on a suspended license. OnN ovem ber19,2015,the oircuitcourtfound Patriciaand

Tarshaguilty ofbojh charges. Theirconvictionswereafûrmedbythe SupremeCourtofVirginia

onM ay31,2018. SeeGeraldv.Commonwealth.813S.E.2d722(Va.2018).
       '
       Patriciaand TarshaGled aform com plaintin the Eastern D istrictofVirginia on January 18,
                                                              .




20l9. On April15,2019,ajudgein thatdistricttransferredthecasetotheW esternDistrictof
V irginia aqerconcluding thatvenue w 4sim properthere.

                                               2
          In the fonn com plaint, th8 plaintiffs allege that Scopelliti and M illçr provided false

testim ony attrial,and thatLow e,who prosecuted the cases for the Com m onw ealth,and Judge

Higgins,thepresidingcircuitcourtjudge,knew orshouldhavelcnownthattheoffcers'testimony
wasfalse. Theplaintiffsindicatethatthey arenow suing?orviolationsoftheirrightsunderthe
Sixth and Fourteenth A m endm ents to the U nited States Constitution. They seek to recover

damagésintheamountof$75,000.
                                          Standard ofR eview

          Under28U.S.C.j 19l5(e),whichgoverns.
                                             Lqformapauperisproceedings,thecourthasa
mahdatorydutyto screeninitialGlings. ErilineCo.S.A.v.Johnson,440F.3d 648,656-57(4th
Cir.2006). Thecourtmustdismissacaseççatanytime''ifthecourtdetenuinesthatthecomplaint
tçfqilstqstatçaclaim onwhichreliefmqybegranted.'' 28U.S.C.j1915(e)(2)(B)(ii).
          Thestandardsforreviewing acomplaintfordismissalunderj 1915(e)(2)(B)(ii)arethe
sam e as those w hich apply w hen a defendantm oves for dism issalunder FederalRule of Civil
                                      .




Procedure 12(b)(6). De'Lonta v.Anaelone,330 F.3d 630,633 (4th Cir.2003). Thus,in
review ing a com plaintunderthisstatute,the courtm ustaccepta1lw ell-pleaded factualallegations

as truç and view the com plaint in the lightm ostfavorable to the plaintiffs. Philios,572 F.3d at

180. To survive dism issalforfailure to state a claim ,a com plaintmustcontain sufGcientfactual

allegations çsto raise a rightto reliefabovethe speculative level''and ççto statea claim to reliefthat

isplausibleonitsface.'' BellAtl.Corp.v.Twomblv,550U.S.544,555,570(2007).
                                              Discussion
      .
          Because the plaintiffs characterize their action as one for violations of their federal

constim tionalrights,the courtconstrues the com plaintas being brought pursuantto 42 U .S.C.

j 1983. Section 1983providesacauseofactionagainstany ç%person''who,undercolorofstate
law ,causesthedeprivation ofanotherperson'srightsunderthe Constitution orlaw softhe United

                                                  3
States. 42 U.S.C.j 1983. Forthefollowing reasons,the courtconcludesthattheplaintiffs'
complaintfailstostateaplausibleclaim underj1983againstanyofthenameddefendants.
       1.      Claim saeainstthe Com m onwealth

       To state a claim under j 1983,aplaintiffmustname a defendantwho qualitles asa
ttperson''withinthemeaning ofthestatute. TtleSupremeCourthasmadeclearthat:Eastateisnot

açperson'forpurposesofdetermining whocanbesuedunderj1983.'' Va.OfsceforProt.&
Advocacy v.Reinhard,405F,3d 185,189 (4th Cir.2005)(citing Willv.M ich.Dep'tofState
Police.491U.S.58,71(1989). Accordingly,theCommonwealth ofVirginiaisnotsubjectto
liabilityunderj l983andanyclaimsagainstitmustbedismissed.
       II.    C laim s azainstthe IndividualD efendants

       The courtm ustalso dism iss the claim s asserted againstthe individualdefendants. W ith

respectto the plaintiffs'claim that Scopellitiand M iller provided false testim ony attrial,Sssuch

claim issubjecttodiymissalbecalpetheSupremeCourthasspeciGcally heldthatpoliceofGcers
areimmunefrom anactionarisingunderj1983forallegedperjury.'' Smithv.M ccarthy.349F.
App'x851,858n.10(4thCir.2009)(citingBriscoev.LaHue,460U.S.325,242-43(1983:. The
courtlikew ise concludes thatJudge H iggins and Darby Lowe are im m une from liability. See

Mirelesv.Waco,502U.S.9,11(1991)(discussingjudicialimmunityandexplainingthatitEdisnot
                                                                             .




overcomebyallegationsofbadfaithormalice'');Dababnahv.Keller-Burnside,208F.3d467,470
(4th Cir.2000) (observing that çd(a) prosecutor enjoys absolute immunity forprosecutorial
functionsSintimatelyassociatedwiththejudicialphaseofthecriminalprocess''')(quotingImbler
v.Pachtman.424U.S.409,430(1976));Carterv.Burch,34F.3d257,263(4thCir.1994)(noting
that(çltqheCourtinlmblerspecificallyheldthatthepresentationoffalsetestimony incourtisa
chargeforwhichtheprosecutorisaffordedabsoluteimmunity').


                                                4
                                     C onclusion

      Forthereasonsstated,thecourtwl11granttheplaintlffs'motion forleavetoproceedin
forma paupeds. However, their complaint will be dlsmlssed pursllnnt to 28 U.S.C.

j 1915(e)(2)@ )(1i).
      The Clerk isdireded to send coplesofthism emorandum opinion and the accompanying

ordertotheplnlntiffs.
                    p
      D ATED:This >F day ofApril, 2019.




                                        SeniorUnited StatesDistrictJudge




                                         5
